Citation Nr: 1759020	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

On September 18, 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconferencing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).


The service treatment records document that the Veteran was treated for complaints of back pain and include an assessment of acute strain of the left low thoracic.  

The report of an August 2010 VA examination includes the examiner's opinion that currently diagnosed degenerative disc disease (DDD) and degenerative joint disease (DJD) are less likely as not caused by or a result of the Veteran's thoracic muscle strain sustained during service.  The examiner cited to a medical website as indicating that degenerative disc disease is mainly caused by the effects of aging on the spine and specifically the intervertebral discs.  The examiner then wrote "It can also be associated with an injury to the back but even in that scenario, your discs have usually become weak because of wear and tear on your spine."  The Board finds the examiner's rationale does not make sense with regard to whether an in-service back injury can cause the current disorder and appears to be backward with regard to the pertinent timeline  There is no indication that wear and tear on the back (to include degenerative disc disease or degenerative joint disease) pre-existed the in-service  injury.  The opinion also appears to be inadequate as it does not appear to take into account the Veteran's reported continuity of symptomatology.  The examination report references the Veteran's reported history that his back condition had become progressively worse and that he injured his lumbar spine.  The Veteran has testified to his back symptomology has existed since the in-service injury.  The Veteran is competent to report on this and the examiner must address this evidence.  

A remand is necessary to obtain a new VA examination addressing the above concerns.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After obtaining all outstanding records, obtain an addendum medical opinion from an appropriately qualified health care professional who has not previously examined the Veteran and request that they address the following questions.  A new examination of the Veteran should only be scheduled if the examiner finds it necessary to render the opinion.  

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to answer the following:

     Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service.

The opinion should reflect consideration of the Veteran's documented medical history and lay testimony.  The examiner is instructed to presume the Veteran is competent in reporting his symptoms including his reports of continuity of back symptomology from discharge until the present.  If the examiner rejects the Veteran's reports, he or she must provide an explanation for such rejection.

A complete rationale must be provided for any opinion(s) expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3.  Then readjudicate the claim on appeal in light of this and all other additional evidence.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the appeal to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




